Beard, Justice
(dissenting).
There is much said in the opinion of the majority with which I find no fault; but must differ from them in the conclusion arrived at. In my opinion there is nothing in Section 5111, Comp. Stat. 1910, authorizing the return day of a summons in error to be later than the first day of the next term, whether it be issued when court is in session or after it has adjourned for the term. I am further of the opinion that service must be- procured within sixty days after the expiration of the year allowed by the statute for commencing proceedings in error in order to give the court jurisdiction; and that service within the life of the writ is not sufficient in all cases. Section 5111 provides “if issued in vacation, it shall be returnable on or before the first day of the term of court, and if issued in term time, it shall be returnable on a day therein named; and if the last publication, or service of summons, be made ten days before the end of the term, the case shall stand for hearing at that term.” There must have been some reason in the minds of the lawmakers for this difference in the return day. Bearing in mind that the return of the officer indorsed on the writ is but the evidence by which the fact of service and the time thereof is proven, and that a plaintiff is not entitled to have the case tried until he has proven that service has been had on the defendant, it is evident that when a petition in error is filed and summons issued after the court has adjourned for the term, the case cannot 'be heard before the first day of the next term, and that is as soon as plaintiff is required to produce his proof that the defendant has been duly and timely served. But if the petition is filed and summons issued while the court is in session it may well be that service may be procured in *479time to have the case heard at that term," and the statute so provides. I am satisfied that it was intended, by making the return day of a summons issued in term time returnable on a day therein named, to shorten and not to lengthen the period for the return.
This court holds two regular terms each year, one commencing on the first Monday in April, and the other on the first Monday in October. In the case at bar, the last day for filing the petition in error -and causing summons to issue was January 6, 1914. The petition in error was filed January 3, 1914, the summons issued on that day and made returnable August 1, 1914, and was served July 22, 1914. We take notice that the October, 1913, term adjourned for the term March 23, 1914, and that the April term commenced April 6, 1914. Suppose in another case the last day for filing a petition in error and causing summons to issue was April 5, 1914, and it was filed April 2, 1914, and summons issued that day, it being in vacation, the return day could not be later than April 6. If the plaintiff diligently endeavored to secure service by that date, but failed, he could on April 6 (the court then being in session) have an alias summons issued and made returnable August 1, 1914, as in this case; and if served July 22, 1914, the majority opinion concedes — and I think rightly — that service was not in time to give the court jurisdiction because not served within sixty days from the date of the original summons, although within the life of the writ; while they hold that the service in this case of a summons issued three months earlier is good. I am unable to see any substantial reason for making such a distinction. If a summons because issued in term time may be made returnable and served four months after the commencement of the next term, why not fourteen or twenty-four months thereafter?
The case of McDonald v. Ketchum, 53 O. St. 519, 42 N. E. 322, is much relied upon for support by the majority; but the question here was not and could not be involved in that case for the reason that service of the summons was in fact had within sixty days from the date it *480was issued as well as within the life of the writ. A reading of that case will clearly show that what was said as to the sufficiency of service within the life of the writ had no reference to the question of the necessity for service within sixty days. In Robinson v. Orr, 16 O. St. 285, in considering the statute in regard to the commencement of civil actions which are applied by analogy to proceedings in error, the court said: “These provisions of the statute are explicit, and clearly require. that an original civil action shall not be deemed commenced until jurisdiction is obtained of the defendant, by the service of a summons, or by regular publication, and then, by relation, the action is to be regarded as commenced at the date of the writ of summons first issued, within sixty days preceding, or at the date of the first publication which is regularly made.” The statement as to the sixty-day limit is dictum, the same as in the McDonald case, supra. In neither of those cases, nor in any other Ohio case cited in the opinion, was the question in this case the one involved, except in Bechthold v. Fisher, 12 O. Cir. Ct. Rep. 559, which accords with my views. In none of the cases cited from other states was the question here presented involved; but the Supreme Court of Oklahoma in several cases has used expressions strongly tending to support the sixty-day limitation. (In re. Herod’s Estate, 40 Okla. 313, 137 Pac. 1174; Durant v. Munford, 38 Okla. 552, 134 Pac. 50; School District No. 39 v. Fisher, 23 Okla. 9, 99 Pac. 646.) Our own court seems to have inferentially construed the statute, as on March 19, 1895, it adopted the following rule: “Within sixty days after filino- his petition in error, the plaintiff in error shall file with the clerk four copies of his brief, and shall also within that period serve upon or mail to the opposite party, or his attorney of record, one other copy of such brief; and within forty-five days after the expiration of said sixty days the defendant in error shall file with the clerk four copies of his brief, and shall also within that period serve upon or mail to the opposite party, or his attorney of record, one other copy of such .brief.” (4 *481|Wyo.) It does not seem logical to require a plaintiff to file and serve his brief before he has brought in the defendant by service of summons upon him; or to require a defendant to do so before the court has acquired juris-, diction of his person by service of a summons.
It is said that the clerk may exercise a reasonable discretion in fixing the return day when issuing summons in term time; and “Unless the period allowed to intervene between the date of the summons and the return day named therein is so clearly unreasonable, under the circumstances of a particular case, as to require or justify the quashing of the writ on that ground, service may properly be made any time before return day.” Biut suppose the court finds the time unreasonable and quashes the writ on that ground, what is to become of the case, and what becomes of the holding that service is sufficient if made within the life of the writ? As to the practice in this court, I am informed by the clerk, who has been clerk for more than twelve years last past, that it has been the general practice, until recently, to make the summons returnable thirty days after its date unless that dajr would fall on Sunday or a holiday, when it was usually made a day later. When the court is in doubt as to the correct construction of a statute, it should give to it such a construction, if reasonable, as will render its operation uniform in all cases of the same kind and class, and will afford to litigants equal protection of the law. With due respect for the opinions of my brethren, I am constrained to dissent.